Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 11/24/2021 has been received and considered. Claims 29-48 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 and 21-23 of U.S. Patent No. 10,222,635 in view of Shaw (US 20130027659 A1). The claims of the U.S. Patent No. 10,222,635 does not have the step of determining predefined constraints based upon a product geometric constraint between the lens portion and the frame portion of the eyewear product and configuring the parametric model to have values within the pre-defined constraints as is now claimed in the instant application; however, it could still constitute an obvious variation in view of Shaw. 

s 29, 33, 36-38, 44, and 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-7, 15, and 17 of U.S. Patent No. 9304332 in view of Shaw(US 20130027659 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because a method for creating a model of an individual-specific eyewear in the instant constitutes an obvious variation. Further the claims of the U.S. Patent No. 9304332 does not have the step of determining predefined constraints based upon a product geometric constraint between the lens portion and the frame portion of the eyewear product and configuring the parametric model to have values within the pre-defined constraints as is now claimed in the instant application; however, it could still constitute an obvious variation in view of Shaw. 

4.	Claims 29, 33, 38, 40, and 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 6 and 10-11 of U.S. Patent No. 10451900 in view of Shaw (US 20130027659 A1). Further the claims of the U.S. Patent No. 10451900 does not have the step of determining predefined constraints based upon a product geometric constraint between the lens portion and the frame portion of the eyewear product and configuring the parametric model to have values within the pre-defined constraints as is now claimed in the instant application; however, it could still constitute an obvious variation in view of Shaw. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “wherein an increased base curvature is determined for plus powered lens”.

Allowable Subject Matter
6.	Claim 29-48 are allowed.
none of the prior art of record discloses a method for creating a model of an individual-specific eyewear product, including:
(Claim 1) “obtaining an effect of the product geometric constraint on the lens parameter; 
generating a second parametric model comprising a modification to both the lens portion and the frame portion of the first parametric model, based on the obtained effect;”
(Claim 47) “obtaining an effect of the product geometric constraint on the lens parameter;
 generating a second parametric model comprising a modification to both the lens portion and the frame portion of the first parametric model based on the obtained effect;”,

generating a second parametric model comprising a modification to both the lens portion and the frame portion of the first parametric model based on the obtained effect;”, and 
in combination with the remaining elements and features of the claimed invention.   

Response to Arguments
7. 	Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Regarding Double Patenting: Examiner maintains nonstatutory double patenting rejection over U.S. Patent No. 10,222,635, U.S. Patent No. 9,304,332 and U.S. Patent No. 10,451,900 in view of (US 20130027659 A1).

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abitbol et al. (US 6692127 B2) discloses a spectacles fitting system including imaging system to provide 3D information describing frame/facial fit and a lens parameter.
Saign (US 6142628 A) discloses an eyeglasses try-on simulation system.
Ryu et al. (KR 20130032117 A) discloses a method of getting prescription information in the form of text extracted from an image.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146